Citation Nr: 1132479	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 19, 1955 to March 4, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania that denied entitlement to special monthly compensation based on the need for regular aid and attendance.  

In a January 2010 decision the RO had granted special monthly pension by reason of being housebound.

The Veteran requested a hearing before the Board in his substantive appeal.  In January 2011, he withdrew his hearing request.  38 C.F.R. § 20.702(e).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran's disabilities prevent him from attending to the wants of nature, and protect himself against typical hazards of daily living. 


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Laws and regulations

In order to demonstrate entitlement to increased special monthly pension benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits.

Under 38 U.S.C.A. § 1521, "each Veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  

Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible Veteran is in need of regular aid and attendance.  38 U.S.C.A. §§ 1521(d); see also 38 C.F.R. §§ 3. 351(b)-(c).  

A Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a).

The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Evidence

VA received VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Air and Attendance in July 2008.  The Veteran arrived at the examination by himself.  Vital signs were within normal limits.  The examiner assessed his posture and general appearance as fair.  He found no restrictions in the Veteran's upper and lower extremities use.  However, he noted that the Veteran had osteoarthritis in his lower extremities and was status post bilateral knee replacement.  The Veteran used a cane on occasion.  

The examiner also commented that the Veteran had chronic obstructive pulmonary disease (COPD) requiring constant oxygen.  He also noted chronic heart failure secondary to COPD, coronary artery disease, and obesity.  However, he opined that the Veteran was able to perform activities of daily living.  The Veteran had the ability to walk five or six blocks and leave the house as frequently as desired.  He concluded that the Veteran did not need daily skilled services.  

VA treatment records, dated in October 2009, reflect that the Veteran began using a colostomy pouch following a partial colecotomy for a ruptured divertculum.  A VA pulmonary consultation from December 2009 showed that the Veteran continued to have dyspnea on exertion.  Although he could walk short distances, he also used a scooter.  His asthma/COPD was assessed as moderate.   

The Veteran was reexamined by VA in February 2010.  The examiner noted that the Veteran was not permanently bedridden or currently hospitalized.  The Veteran's typical daily activities were listed as waking, eating, sitting in a chair, and minor chores.  He used a cane for ambulation and carried mobile oxygen.  He necessitated a motor scooter to move distances beyond 100 feet.  He reported having dizziness several times per week and occasional memory loss.  

The examiner noted that the pulmonary impairment, morbid obesity, bilateral prosthetic knee joints, and degenerative disc disease of the spine might affect the Veteran's ability to protect himself in his daily environment.  However, he commented that the Veteran could perform all self-care functions.  

He found that the Veteran was limited to walking in his residence and needed a crutch for assistance.  The Veteran had no limitation in leaving his home.  He did not have best corrected vision 5/200 or worse in both eyes.  His thoracolumbar spine was notable for diminished anterior flexion and a generally diminished range of motion.  His upper extremities functioned normally.  

His left lower extremity exhibited limitation of motion causing him to be unable to rise without assistance and to have diminished propulsion.  The right lower extremity showed a limitation of joint motion.  The examiner also described a waddling gait and noted that balance was affected by dizziness and diminished proprioception.  He described the functional limitation of the lower extremities as normal limitations accompanying bilateral total knee joint prosthesis.  

He also noted that the COPD greatly diminished the Veteran's stamina.  The Veteran reported recently moving into another apartment and needing rails installed in the bathroom.  He also needed a vehicle lift device for his scooter.  He stated that his wife performed all household chores and prepared meals.  

In April 2010, the Veteran reported that while he could feed himself, he was unable to prepare meals.  He stated that dressing himself took a long time due to his medical conditions.  He also wrote nerve damage in his lower extremities placed him in regular danger at home.  His wife currently managed his colostomy bag.      

In his August 2010 substantive appeal, the Veteran reported that he could not cook or clean.  He was dependent on his wife to manage his colostomy bag.  He could not stand or walk for any length of time due to his breathing problems and lower extremity disorders.  

Analysis 

The record does not show that the Veteran has corrected visual acuity of 5/200 or less in either eye, or concentric contraction of the visual field to five degrees or less; he is not a resident or in treatment at a nursing home; and is not bedridden.  Thus, this leaves consideration for aid and attendance under the other 38 C.F.R. § 3.352(a) criteria.  Determinations under these criteria as to the need for aid and attendance must be based upon actual requirements of personal assistance from others.

The Veteran has the following medical conditions: obesity, COPD, coronary artery disease, degenerative joint disease, depression, residuals of bilateral knee replacements and residuals of a partial colectomy.  Since the October 2009 partial colectomy, the Veteran has reported that he is unable to independently attend to the wants of nature inasmuch as he has needed his wife's assistance with his colostomy bag.  

While the examiner's opinion was somewhat equivocal, that opinion together with the evidence of the severity of the Veteran's disabilities, places the evidence in at least equipoise on the question of whether the Veteran would be able to protect himself from the hazards incident to his environment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disabilities do prevent him from protecting himself from the hazards incident to his environment.  Accordingly, the criteria for special monthly pension based on the need for regular aid and attendance are met.


ORDER

The claim for special monthly pension based on the need for regular aid and attendance is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


